In our opinion the evidence warrants a finding of negligence on the part of the State. There were no signs warning of the impending bridge and the curve of which the bridge forms a part, other than a slow sign from which most of the reflectors were missing, standing some 450 feet from the bridge on the south shoulder of the road and a nonrefleetorized load limit sign adjacent to the bridge. There had been a nonrefleetorized sign to give warning of the bridge with the legend “Slow-Dangerous Bridge” which had stood some 200 feet to the west but it was not standing on the day of the accident and had been down for some time previous thereto. The failure of the State to have placed appropriate warnings and to have properly set off the dark bridge with the required markings and reflectors in conformity with its own regulations was in our opinion the proximate cause of the accident in question. The court below was justified on the evidence in making the finding that due to the absence of any proper, adequate and required warning signs, lights, markings or other devices, that the claimant was suddenly confronted *632with an extreme 10-degree curve to the left, an unexpected rise of 5 degrees in elevation, the sharply tapered line of guideposts, the elimination of the south shoulder of the highway, and the abrupt appearance of a dark unmarked wooden structure on the southerly side of the pavement. The court’s finding that such a condition constituted a defective highway and a trap has basis in the record. His conclusion on the evidence that claimant was not guilty of contributory negligence has a like basis. The judgment was not excessive. We see no reason to disturb his factual findings and conclusions of law. Judgment unanimously affirmed, with costs to respondent. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.